 
Exhibit 10.1

Outsourced Mortgage Processing and
Fulfillment Services Agreement


THIS AGREEMENT is made and entered into as of December 31, 2007, by and  between
Rutgers Investment Group, Inc., a Texas Corporation with headquarters at 5100 N.
O’Connor, Suite 400, Irving, TX 75039, referred to as "Rutgers" and
Homeloanadvisors.com, a corporation organized and existing under the laws of the
State of California, United States of America and having its principal office at
600 Anton Boulevard, Suite 1700, Costa Mesa, CA 92626, hereinafter referred to
as "Client."


W I T N E S S E T H


WHEREAS, Rutgers is now, and has been, engaged in the business of providing
contract mortgage processing and fulfillment services, and,


WHEREAS, Client desires to contract for the mortgage processing and fulfillment
services of Rutgers, and,


NOW THEREFORE, in consideration of the mutual promises and agreements as set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties intending to be
legally bound, do hereby agree that the foregoing recitals are incorporated
herein by reference and made a part hereof as though set forth at length
throughout this Agreement and do further agree as follows:


1. Specific Obligations and Duties of Rutgers. Subject to the terms and
conditions of this Agreement, Rutgers shall devote its time and attention and
exert its best efforts and skills to provide the Client with Mortgage processing
and fulfillment services which includes data processing, data verification,
document and data review, report preparation, incoming and outgoing calls,
emails and such other similar services hereinafter referred to as “Services” in
a timely manner, including but not limited to: immediately upon receipt of the
loan file via hard copy or electronic means, Rutgers will begin processing the
file for closing including ordering Verifications of Rent, Mortgage, Employment
and Deposit; ordering appraisal; ordering title commitment; ordering any
additional information to complete processing the file for submission to its
underwriter who will apply  criteria provided by Client; delivery of the fully
processed loan file to its underwriter; obtaining any remaining documentation
needed for closing based on Client’s requirements; schedule closing and obtain
final Fee Sheets; return fully processed and closed file to Client for their
required records once loan has disbursed as well as post-closing and fulfillment
services.  As a consequence of complying with various Laws and Regulations
related to the mortgage lending industry, Rutgers is obligated to ensure that
the Client meets the highest standards of professional quality and integrity.
Therefore, prior to engagement by Rutgers and as a continuing condition of
engagement by Rutgers, the Client hereby represents and warrants that he or she
is fully licensed or registered as a mortgage banker by the State of Texas.


--------------------------------------------------------------------------------




2. Process: Upon execution of this Agreement, Client will submit Loan
applications to Rutgers for processing which resulted from leads purchased from
Rutgers (“Loans”).   Rutgers in accordance with state and federal laws and
utilizing its best efforts will process the application per request and
direction of Client. The detailed process, requirements and Service Levels are
described in the Schedules attached to this agreement.  At a minimum, Client
shall provide Rutgers with the following: a signed and completed application
1003 and all RESPA required disclosures; borrower(s) Tri-Merge Credit Report;
selection of program for submission and lock program/rate if needed; and
approval of final fee sheet for Closing. The Client shall also maintain its
mortgage banker license or registration with the State of Texas during the term
of this Agreement. If the Client’s license is revoked during the term of this
Agreement, this Agreement shall be deemed null and void.


3. Fees & Payment Terms: Price per file will be as per the attached Schedule II
depending upon the type of the loan. All processing fees shall be due and
payable at closing. Client agrees that whenever possible, fees due to Rutgers as
per attached Schedule II will be included in the “Closing Fees Sheet” and paid
directly through the closing agent at settlement. If payment at settlement is
not possible, Client will either direct the closing agent to withhold all fees
due to Rutgers and pay directly to Rutgers or upon funding immediately forward a
corporate check payable to Rutgers.


4. Term and Termination: The term of this Agreement shall be for a period of ONE
(1) year from the execution date of this Agreement. This Agreement and the
relationship created hereby may be terminated by Rutgers at any time without
cause upon 90 days written notice given to the Client. This Agreement and the
relationship created hereby may be terminated by the Client at any time without
cause upon 90 days written notice given to Rutgers.  Rutgers shall have the
additional right to terminate this Agreement immediately without notice to
Client when such termination is for cause  including, without limitation,
failure to exercise best efforts in the performance of the job, dishonesty,
fraud, misrepresentation to Rutgers or any third person or breach of this
Agreement or upon the occurrence of any of the following events: a) If Client,
or any of its employees, agents or representatives is convicted of a felony, a
crime of moral turpitude, dishonesty, breach of trust or unethical business
conduct, or b) If Client, or any of its employees, agents or representatives
engages in willful misconduct, willful or gross neglect, fraud, misappropriation
or embezzlement in the performance of its duties hereunder or otherwise to the
detriment of Rutgers.  During and after the term of this Agreement, Client shall
not disparage, in any manner or respect, Rutgers or the financial soundness and
responsibility, personnel or practices of Rutgers' business.


--------------------------------------------------------------------------------





5.  Independent Contractor Relationship: Nothing contained in this Agreement
shall authorize, empower or constitute either party as the agent of the other in
any manner; authorize or empower either party to assume or create any obligation
or responsibility whatsoever, expressed or implied, on behalf of or in the name
of the other; or authorize or empower either party to bind the other in any
manner or make any representation, warranty, covenant, agreement or commitment
on behalf of the other party. Rutgers is acting as an independent contractor,
and nothing contained in this Agreement or in the relationship between Rutgers
and CLIENT shall be deemed to constitute a partnership, joint venture or any
other relationship, except as specified pursuant to the terms of this
Agreement.  All information supplied to and/or collected by Rutgers in the
processing of all mortgage applications submitted by CLIENT to Rutgers will be
held in strict confidence. In addition Rutgers will not solicit any of the
applicants submitted for processing nor will it transfer any information without
written consent of CLIENT and the applicant.


6. Indemnity and Limitation of Liability:


a.                 CLIENT agrees to indemnify, defend, protect and hold harmless
Rutgers, its officers, employees, affiliates, agents, successors and assigns
from and against any and all claims, liabilities, actions, suits, proceedings,
damages, losses, costs, expenses and court costs relating to, arising out of,
connected with or resulting from the negligent acts, errors and omissions of
CLIENT officers, shareholders, employees, affiliates, agents and
representatives.


b.                 Rutgers agrees to indemnify, defend, protect and hold
harmless CLIENT, its officers, shareholders, employees, affiliates, agents,
successors and assigns from and against any and all claims, liabilities,
actions, suits, proceedings, damages, losses, costs, expenses and court costs
relating to, arising out of, connected with or resulting from the negligent
acts, errors and omissions of Rutgers officers, employees, affiliates, agents
and representatives.


IN NO EVENT OR UNDER ANY CIRCUMSTANCE SHALL EITHER PARTY BE LIABLE TO THE OTHER
OR ANY THIRD PARTY (OR TO ANY PERSON CLAIMING RIGHTS DERIVED FROM THE OTHER
PARTY’S RIGHTS), IN CONTRACT, TORT OR OTHERWISE, FOR INDIRECT, SPECIAL,
INCIDENTAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY KIND WHATSOEVER
EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. REGARDLESS OF THE FORM OR
NATURE OF ACTION THE TOTAL CUMULATIVE LIABILITY OF RUTGERS TO THE CLIENT FOR
DAMAGES UNDER THIS AGREEMENT SHALL BE LIMITED TO THE AGGREGATE OF THE AMOUNT
PAID TO RUTGERS IN THE IMMEDIATE PREVIOUS SIX MONTHS FOR THE SERVICES. THIS
LIMITATION ON LIABILITY WAS A CONTROLLING FACTOR IN THE SETTING OF THE FEES
PAYABLE TO RUTGERS HEREUNDER.


--------------------------------------------------------------------------------





7. Warranties by Both Parties: Each party represents and warrants to the other
that:
a.                 it has the requisite corporate power and authority to enter
into this Agreement and to perform its obligations hereunder;
b.                 it is not a party to any agreement, and knows of no law,
regulation or order, that would prohibit it from entering into and performing
its obligations under this Agreement, or that would conflict with the terms of
this Agreement; and
c.                 this Agreement constitutes a legal, valid and binding
obligation of it, enforceable against it in accordance with the terms of this
Agreement, subject to applicable bankruptcy, insolvency and other laws affecting
the enforceability of creditors’ rights generally and the discretion of courts
in granting equitable remedies.


8. Mediation and Arbitration. Any disputes between the parties hereto, whether
arising under this agreement or otherwise, which the parties cannot resolve
between themselves using good faith shall be referred to a court certified
mediator of the Court in Cameron County, and any mediation shall be held in
Cameron County. The Client shall bear the cost of said mediation. In the event
that said dispute is not resolved in mediation, the parties shall submit the
dispute to a neutral arbitrator residing in Cameron County. The arbitration
shall be held in Cameron County and the Client shall bear the cost of said
arbitration. The parties further agree that full discovery shall be allowed to
each party to the arbitration and a written award shall be entered forthwith.
Any and all types of relief that would otherwise be available in Court shall be
available to both parties in the arbitration. The decision of the arbitrator
shall be final and binding. Arbitration shall be the exclusive legal remedy of
the parties. Judgment upon the award may be entered in any court of competent
jurisdiction pursuant to Texas statutes. If either party refuses to comply with
a ruling or decision of the arbitrator and a lawsuit is brought to enforce said
ruling or decision, it is agreed that the party not complying with the ruling or
decision of the arbitrator shall pay all the court costs and reasonable
attorney's fees (including Trial and Appellate attorney's fees) incurred in
enforcing the ruling or decision of the arbitrator. Any rights of injunctive
relief shall be in addition to and not in derogation or limitation of any other
legal rights.


9. Interpretation of this Agreement. The parties acknowledge that this Agreement
is the product of mutual efforts by the parties and their respective agents.
This Agreement shall be interpreted neither more favorable in favor of one
party, nor less favorably in favor of another party.


10. Entire Agreement. This Agreement constitutes the entire understanding of the
parties and supersedes all prior discussions, negotiations, Agreements and
understandings, whether oral or written, with respect to its subject matter.


--------------------------------------------------------------------------------



11. Modification. No change, modification or waiver of this Agreement shall be
valid unless it is in writing and signed by all the parties who are bound by the
terms of this Agreement.


12. Severability. If any provision of this Agreement is held invalid,
unenforceable, or void by a court of competent jurisdiction, this Agreement
shall be considered divisible as to such provision, and the remainder of the
Agreement shall be valid and binding as though such provision were not included
in this Agreement.


13. Benefits; Binding Effects. This Agreement shall be binding upon and shall
operate for the benefit of the parties hereto and their respective executors,
administrators, successors, and assigns.


14. Venue and Jurisdiction. Should a lawsuit be necessary to enforce this
Agreement the parties agree that jurisdiction and venue are waived and suit
shall be brought exclusively in Cameron County.


15. Notices. Any notice, demand or other communication required or permitted by
this Agreement must be in writing and shall be deemed to have been given and
received: if delivered by overnight delivery service or messenger, when sent, or
if mailed, on the third business day after deposit in the United States mail,
certified or registered postage prepaid, return receipt requested; in every case
addressed to the party to be notified as follows:


If to Rutgers:


Rutgers Investment Group, Inc.
Attn: Jack Roubinek, CEO
5100 N. O’Connor, Suite 400
Irving, TX 75039


If to CLIENT:


Homeloanadvisors.com
Attn: Jeff Pittman, President
600 Anton Boulevard, Suite 1700,
Costa Mesa, CA 92626


16. No-Waivers. The written waiver by any party of any other party's breach of
any provision of this Agreement shall not operate nor be construed as a waiver
of any subsequent breach, and the written waiver by any party to exercise any
right or remedy shall not operate nor be construed as a waiver or bar to
the  exercise of such right or remedy upon the occurrence of any subsequent
breach. All waivers under this Agreement must be in writing and signed by the
parties
hereto.


--------------------------------------------------------------------------------





17. Headings. Headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.


18. Governing Law. This Agreement shall be governed by the laws of the State
of  Texas  (without regard to the laws that might be applicable under principles
of conflicts of law) as to all matters, including, but not limited to, matters
of validity, construction, effect and performance.


19. Counterparts. This Agreement may be executed in two or more parts, each of
which shall be deemed an original but all of which together shall be one and the
same instrument.


20. Facsimile Copy. A facsimile copy of this Agreement and any signatures
affixed hereto shall be considered for all purposes as originals.


21.Attorney in fact. Notwithstanding anything else contained in this agreement;
CLIENT shall authorize Rutgers to negotiate any and all negotiable instruments
as their attorney in fact and at law with respect to the Loans only.  Further,
Rutgers expressly has the limited authority to collect funds payable to CLIENT
or any of its agents or assigns and to negotiate same in Rutgers’s
name.  Rutgers shall process all negotiable instruments payable to CLIENT or its
affiliates, agents, representatives, officers, or otherwise and shall provide an
accounting of same.  Rutgers shall, within 48 hours of receipt, forward to
CLIENT all proceeds due to CLIENT in accordance with the agreements between the
parties.


22.Business Purpose. Notwithstanding anything else contained in this Agreement;
the parties expressly agree that this Agreement is for the use of the business
and its employees.  Should CLIENT or any of its employees, owners, shareholders,
stockholders, agents, or other authorized parties seek protection under the
bankruptcy laws, the parties expressly agree that upon the payment of all fees
and expenses contemplated herein, Rutgers may forward all denoted monthly
payments into the bankruptcy court and continue to operate CLIENT for a period
not to exceed 180 days.  The parties determining that a fair market value for
the services contemplated herein is denoted herein.  Any objection to such
payments for the use of CLIENT is hereby waived to the extent permitted by law.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.
 
Rutgers Investment Group, Inc.
 
Homeloanadvisors.com
                 
By:
/s/ Jack Roubinek
 
By:
/s/ Jeff Pittman
 
Jack Roubinek, CEO
   
Jeff Pittman, President
                       
Rutgers Investment Group, Inc
                     
By
/s/ William Handley
     
William Handley, CFO
   

 


--------------------------------------------------------------------------------

